 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 1 of 60 PageID: 1




POMERANTZ LLP
Jonathan Lindenfeld
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (212) 661-8665
Email: jlindenfeld@pomlaw.com

Attorneys for Plaintiff

[Additional counsel on signature page]

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

JOHN DOUGAN, Individually and on           No.
Behalf of All Others Similarly Situated,
                                           CLASS ACTION
                          Plaintiff,
                                           COMPLAINT FOR VIOLATIONS OF
      vs.                                  THE FEDERAL SECURITIES LAWS

MAIDEN HOLDINGS, LTD.,
ARTURO M. RASCHBAUM,
KAREN L. SCHMITT and JOHN M.               DEMAND FOR JURY TRIAL
MARSHALECK,

                          Defendants.

      Plaintiff John Dougan, individually and on behalf of all others similarly

situated, by plaintiff’s undersigned attorneys, for plaintiff’s complaint against

defendants, alleges the following based upon personal knowledge as to plaintiff

and plaintiff’s own acts and upon information and belief as to all other matters

based on the investigation conducted by and through plaintiff’s attorneys, which

included, among other things, a review of Maiden Holdings, Ltd. (“Maiden” or the
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 2 of 60 PageID: 2



“Company”) press releases, U.S. Securities and Exchange Commission (“SEC”)

filings, analyst reports, media reports and other publicly disclosed reports and

information about the Company.        Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                    NATURE OF THE ACTION AND OVERVIEW

      1.     This is a securities class action on behalf of all purchasers of Maiden

securities between March 4, 2014 and November 9, 2018 (the “Class Period”),

against Maiden and certain of the Company’s former executive officers seeking to

pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).

      2.     Maiden is a Bermuda-based holding company that provides

reinsurance services through its subsidiaries. Reinsurance is the process by which

one insurance company insures policies underwritten by another insurance

company, allowing that company to mitigate its risk in the event of adverse

developments that may cause policy losses.           The insurance company pays

premiums to the reinsurance company and, if a loss triggered under the reinsurance

policy develops, the insurance company can cede the agreed upon amount of loss

to the reinsurer.

      3.     Because Maiden is a reinsurance company, the reliability of the

underwriting procedures and processes it uses to evaluate the underlying policies it



                                          2
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 3 of 60 PageID: 3



reinsures are critical to the Company’s success. It is of central importance to

investors that Maiden accurately assess and disclose potential risks and liabilities

related to these underlying policies and, further, that the Company appropriately

prices its reinsurance policies to account for such risks, establish adequate loss

reserves, and avoid adverse developments and unexpected losses.

      4.    Maiden has two reportable operating segments:           (i) Diversified

Reinsurance; and (ii) AmTrust Reinsurance. The Diversified Reinsurance segment

consists of a portfolio of predominantly property and casualty reinsurance business

focusing on regional and specialty property and casualty insurance companies.

The AmTrust Reinsurance segment includes all business ceded by AmTrust

Financial Services, Inc. (“AmTrust”).

      5.    AmTrust and Maiden are closely-related entities, with Maiden noting

in financial filings that it “may be deemed an affiliate of AmTrust.” AmTrust was

founded in 1998 by the brothers Michael Karfunkel (“M. Karfunkel”) and George

Karfunkel (“G. Karfunkel”). AmTrust underwrites and provides various niche

property and casualty insurance products.

      6.    Similarly, Maiden was formed in 2007 by M. Karfunkel, G.

Karfunkel, and M. Karfunkel’s son-in-law, Barry Zyskind (“Zyskind”), primarily

to provide reinsurance services to AmTrust. Zyskind is the current Chairman of

the Board of Directors for Maiden (the “Board”), as well as the CEO, President,



                                         3
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 4 of 60 PageID: 4



and Chairman of AmTrust. Members of the Karfunkel family are also principal

stockholders of AmTrust and owned or controlled about 49% of AmTrust’s

outstanding common shares as of December 31, 2016.

      7.      During the Class Period, AmTrust was Maiden’s largest customer,

and the companies engage in substantial commercial dealings with one another.

Most notably, Maiden reinsured a large portion of AmTrust’s portfolio, and the

AmTrust Reinsurance segment made up the majority of Maiden’s revenues. For

example, as of December 31, 2016, the AmTrust Reinsurance segment made up

over 70% of Maiden’s net premiums written and net premiums earned and,

pursuant to a reinsurance agreement between the parties, the Company can reinsure

40% of AmTrust’s written premiums net of reinsurance with unaffiliated

reinsurers.

      8.      As AmTrust was Maiden’s largest and most important client, it was

especially critical that the Company appropriately assess and disclose to investors

the potential risks and liabilities of the AmTrust policies that it reinsures and that

Maiden appropriately account for these risks in its pricing and loss reserves. In

light of AmTrust’s importance, the companies’ close and historical relationship

and ongoing business dealings, and the nature of reinsurance underwriting, Maiden

received detailed policy data that allowed it to know the truth about the risks and

likelihood of loss associated with the AmTrust insurance policies it reinsured



                                          4
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 5 of 60 PageID: 5



before and during the Class Period, whether or not these risks were accurately

disclosed to investors or the public.

      9.     For example, defendant Schmitt, Maiden’s CFO, has stated that

Maiden received a “lot of detailed actuarial data from AmTrust” in order to set its

“own reserves” for reinsured AmTrust policies.         Similarly, Maiden’s CEO,

defendant Raschbaum, has stated that “Maiden maintains a robust process of

working with our clients”—including AmTrust, the Company’s most important

client—“to better understand the underlying dynamics of their loss development,”

which “includes active and ongoing claims management with additional case

reserves posted by our claims professionals as necessary and auditing activities, as

well as account-specific actuarial analyses that all help to shape our view of

ultimate exposure.” In fact, the companies’ businesses are so closely interrelated

that, when defendant Raschbaum was asked by an analyst during an earnings

conference call if AmTrust and Maiden should reach “consensus” on setting the

appropriate reserves for overlapping segments of their portfolios, defendant

Raschbaum responded, “Absolutely.”

      10.    Throughout the Class Period, defendants misrepresented the quality

and nature of Maiden’s underwriting and risk management policies and practices

and the risks of its reinsurance portfolio. In particular, defendants misleadingly

claimed that they were subjecting AmTrust’s insurance portfolio to robust analysis



                                         5
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 6 of 60 PageID: 6



and cross-checks to ensure that the Company had appropriately priced the risk of

reinsuring AmTrust’s insurance portfolio. In truth, the Company had failed to

employ sufficient underwriting and risk management protocols and had largely

abdicated its responsibility to ensure that its AmTrust Reinsurance segment priced

policies commensurate with the risk assumed by the Company. These failures

subjected the Company, and investors, to catastrophic losses. As those losses were

realized, the price of Maiden stock declined precipitously.

      11.    On February 27, 2018, Maiden reported a net loss of $133.6 million

and a net adverse development of $171 million stemming from the Company’s

workers’ compensation line of its AmTrust Reinsurance segment and from two

accounts in its commercial auto line of business within the Diversified

Reinsurance segment.

      12.    On this news, Maiden’s stock price fell $1.20 per share, or 16%, to

close at $6.00 per share on February 28, 2018.

      13.    On August 9, 2018, Maiden announced its financial results for the

quarter ended June 30, 2018, revealing that it had continued to sustain losses,

suffering a net loss of $5.9 million for the quarter, and disclosing that Maiden had

suffered an adverse prior year loss development of $28.4 million in its AmTrust

Reinsurance segment. The Company also revealed that its Chief Executive

Officer and Chief Financial Officer would be retiring.



                                         6
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 7 of 60 PageID: 7



        14.   On this news, the price of Maiden common stock fell $3.10 per share,

or 41.3%, to close at $4.40 per share on August 9, 2018.

        15.   Then, on November 9, 2018, Maiden announced its financial results

for the quarter ended September 30, 2018, including a massive $308.8 million net

loss and a $210.4 million adverse prior year loss development in just its AmTrust

segment. The Company also revealed that the sale of Maiden's business assets

had resulted in an impairment loss of $74.2 million.

        16.   On this news, the price of Maiden common stock fell $1.12 per share,

or nearly 32%, to close at $2.40 per share on November 12, 2018.

        17.   As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

                         JURISDICTION AND VENUE

        18.   The claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R.

§240.10b-5.

        19.   Jurisdiction is conferred by § 27 of the Exchange Act, 15 U.S.C. §

78aa.

        20.   Venue is proper in this District pursuant to § 27 of the Exchange Act.

The acts and transactions giving rise to the violations of law complained of



                                          7
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 8 of 60 PageID: 8



occurred in part in this District, including the dissemination of false and misleading

statements into this District. In addition, defendants reside and/or transact business

in this District. The Company maintains the primary offices of its U.S. subsidiary

in this District.

       21.    In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and

the facilities of the national securities markets.

                                       PARTIES

       22.    Plaintiff purchased Maiden common stock during the Class Period, as

set forth in the certification attached hereto and incorporated herein by reference,

and suffered damages.

       23.    Defendant Maiden is a Bermuda-based holding company that provides

specialty reinsurance through its subsidiaries. During the Class Period, shares of

Maiden common stock traded on the NASDAQ Global Select Market

(“NASDAQ”) under the ticker symbol “MHLD.”

       24.    Defendant Arturo M. Raschbaum (“Raschbaum”) was the Chief

Executive Officer (“CEO”) and President of Maiden until his retirement, effective

September 1, 2018.




                                            8
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 9 of 60 PageID: 9



      25.   Defendant Karen L. Schmitt (“Schmitt”) was the Chief Financial

Officer (“CFO”) of Maiden from May 13, 2014 until her retirement, effective

September 1, 2018.

      26.   Defendant John M. Marshaleck (“Marshaleck”) was the CFO of

Maiden until May 13, 2014.

      27.   Defendants Raschbaum, Schmitt and Marshaleck are referred to

herein as the “Individual Defendants.”

      28.   During the Class Period, the Individual Defendants ran the Company

as hands-on managers overseeing Maiden’s operations and finances and made the

materially false and misleading statements described herein.      The Individual

Defendants had intimate knowledge about core aspects of Maiden’s financial and

business operations, including its major contracts and revenue sources.        In

addition, the Individual Defendants were personally involved in overseeing the

Company’s risk management and underwriting policies and practices. They were

also intimately involved in deciding which disclosures would be made by Maiden.

                       SUBSTANTIVE ALLEGATIONS
                              Background

      29.   Maiden is a Bermuda-based holding company that provides

reinsurance services through its subsidiaries. Reinsurance is the process by which

one insurance company insures policies underwritten by another insurance

company, allowing that company to mitigate its risk in the event of adverse

                                         9
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 10 of 60 PageID: 10



developments that may cause policy losses.         The insurance company pays

premiums to the reinsurance company and, if a loss triggered under the reinsurance

policy develops, the insurance company can “cede” the agreed upon amount of loss

to the reinsurer.

      30.    Because Maiden is a reinsurance company, the reliability of the

underwriting procedures and processes it uses to evaluate the underlying policies it

reinsures are critical to the Company’s success. It is of central importance to

investors that Maiden accurately assess and disclose potential risks and liabilities

related to these underlying policies and, further, that the Company appropriately

prices its reinsurance policies to account for such risks, establish adequate loss

reserves, and avoid adverse developments and unexpected losses.

      31.    Maiden has two reportable operating segments:          (i) Diversified

Reinsurance; and (ii) AmTrust Reinsurance. The Diversified Reinsurance segment

consists of a portfolio of predominantly property and casualty reinsurance business

focusing on regional and specialty property and casualty insurance companies.

The AmTrust Reinsurance segment includes all business ceded by AmTrust.

      32.    AmTrust and Maiden are closely-related entities, with Maiden noting

in financial filings that it “may be deemed an affiliate of AmTrust.” AmTrust was

founded in 1998 by the brothers M. Karfunkel and G. Karfunkel. The company

underwrites and provides various niche property and casualty insurance products.



                                        10
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 11 of 60 PageID: 11



      33.     Similarly, Maiden was formed in 2007 by M. Karfunkel, G.

Karfunkel, and M. Karfunkel’s son-in-law, Zyskind, primarily to provide

reinsurance services to AmTrust. Zyskind is the current Chairman of the Board, as

well as the CEO, President, and Chairman of AmTrust. Members of the Karfunkel

family are also principal stockholders of AmTrust and owned or controlled about

49% of AmTrust’s outstanding common shares as of December 31, 2016.

      34.     During the Class Period, AmTrust was Maiden’s largest customer,

and the companies engage in substantial commercial dealings with one another.

Most notably, Maiden reinsured a large portion of AmTrust’s portfolio, and the

AmTrust Reinsurance segment made up the majority of Maiden’s revenues. For

example, as of December 31, 2016, the AmTrust Reinsurance segment made up

over 70% of Maiden’s net premiums written and net premiums earned and,

pursuant to a reinsurance agreement between the parties, the Company can reinsure

40% of AmTrust’s written premiums net of reinsurance with unaffiliated

reinsurers.

      35.     As AmTrust was Maiden’s largest and most important client, it was

especially critical that the Company appropriately assess and disclose to investors

the potential risks and liabilities of the AmTrust policies that it reinsures and that

Maiden appropriately account for these risks in its pricing and loss reserves. In

light of AmTrust’s importance, the companies’ close and historical relationship



                                         11
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 12 of 60 PageID: 12



and ongoing business dealings, and the nature of reinsurance underwriting, Maiden

received detailed policy data that allowed it to know the truth about the risks and

likelihood of loss associated with the AmTrust insurance policies it reinsured

before and during the Class Period, whether or not these risks were accurately

disclosed to investors or the public.

      36.    For example, defendant Schmitt, Maiden’s CFO, has stated that

Maiden received a “lot of detailed actuarial data from AmTrust” in order to set its

“own reserves” for reinsured AmTrust policies.         Similarly, Maiden’s CEO,

defendant Raschbaum, has stated that “Maiden maintains a robust process of

working with our clients”—including AmTrust, the Company’s most important

client—“to better understand the underlying dynamics of their loss development,”

which “includes active and ongoing claims management with additional case

reserves posted by our claims professionals as necessary and auditing activities, as

well as account-specific actuarial analyses that all help to shape our view of

ultimate exposure.” In fact, the companies’ businesses are so closely interrelated

that, when defendant Raschbaum was asked by an analyst during an earnings

conference call if AmTrust and Maiden should reach “consensus” on setting the

appropriate reserves for overlapping segments of their portfolios, defendant

Raschbaum responded, “Absolutely.”




                                        12
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 13 of 60 PageID: 13



      37.    Throughout the Class Period, defendants misrepresented the quality

and nature of Maiden’s underwriting and risk management policies and practices

and the risks of its reinsurance portfolio. In particular, defendants misleadingly

claimed that they were subjecting AmTrust’s insurance portfolio to robust analysis

and cross-checks to ensure that the Company had appropriately priced the risk of

reinsuring AmTrust’s insurance portfolio. In truth, the Company had failed to

employ sufficient underwriting and risk management protocols and had largely

abdicated its responsibility to ensure that its AmTrust Reinsurance segment priced

policies commensurate with the risk assumed by the Company. These failures

subjected the Company, and investors, to catastrophic losses. As those losses were

realized, the price of Maiden stock declined precipitously.

 Materially False and Misleading Statements Issued During the Class Period

      38.    The Class Period begins on March 4, 2014, when Maiden filed an

annual report on Form 10-K with the SEC for the fiscal fourth quarter and year

ended December 31, 2013 (the “2013 10-K”). The 2013 10-K contained materially

false and misleading statements of fact and failed to disclose facts required to be

disclosed therein under the rules and regulations regarding its preparation.

      39.    For the fourth fiscal quarter, Maiden reported operating earnings of

$23.3 million and net premiums written of $445.9 million. For 2013, Maiden

reported operating earnings of $87.5 million and net premiums written of $2.1



                                         13
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 14 of 60 PageID: 14



billion.     During 2013, the Company recorded an estimated net favorable

development on prior year loss reserves of $1.4 million.

       40.    The 2013 10-K represented that Maiden employed sophisticated and

dependable risk management processes based on detailed data from its reinsurance

customers in order to appropriately price policies, set loss and loss adjustment

expense (“LAE”) reserves and avoid unexpected adverse developments, which

would allow the Company to provide predictable operating results and shareholder

returns.     For example, the 2013 10-K stated that Maiden “specialize[s] in

reinsurance solutions that optimize financing and risk management by providing

coverage within the more predictable and actuarially credible lower layers of

coverage and/or reinsuring risks that are believed to be lower hazard, more

predictable and generally not susceptible to catastrophe claims.”

       41.    Similarly, the 2013 10-K stated that Maiden’s “Business Strategy”

was its “Dedication to Predictable and Stable Results,” which was purportedly

achieved by: “(1) focusing on traditional, lower volatility lines of business that are

more predictable and thus, produce more stable long-term operating results and

require less capital to achieve those results; and (2) placing emphasis on working

layer and pro rata reinsurance participations where data is more abundant and

results are more predictable.”       The 2013 10-K also stated that Maiden’s

subsidiaries maintained an “efficient operating platform that target [sic] lines of



                                         14
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 15 of 60 PageID: 15



business and types of contracts that are more predictable than the market as a

whole, allowing stability of earnings over time.”

      42.      In addition, the 2013 10-K represented that Maiden utilized

comprehensive and robust risk management systems, procedures and controls to

ensure that risks were accurately assessed and accounted for on an ongoing basis.

The 2013 10-K stated in pertinent part:

      Central to the reinsurance business is the assumption and management
      of risk. Our risk management discipline therefore focuses on both
      quantitative and qualitative elements as the means to achieve
      targeted shareholder returns through a balanced analysis and
      assessment of these elements. The quantitative aspect of our risk
      management practice focuses on understanding and controlling a
      broad array of risk parameters in order to achieve desired returns. Our
      business model further mitigates the risk inherent in our business by
      focusing on lines of business which are less volatile and thus, require
      less capital to support the exposures generated by those lines of
      business. The qualitative aspect of our risk management practice
      focuses on identifying and assessing risks, and taking the necessary
      steps to reduce or mitigate risks, or those risks that could threaten the
      achievement of our business objectives.

      We believe that we have developed a strong risk management
      culture within Maiden through the establishment of various processes
      and controls which focus on our risk exposures. We are continually
      reviewing and enhancing these processes and developing additional
      processes that may be necessary to achieve our business strategies and
      objectives within our risk management practice. Specific risk
      management practices that have been or are being developed to meet
      our risk management goals include:

             Tracking portfolio volatility over time;

             Identifying risk mitigation opportunities and implementing
              them as appropriate;

                                          15
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 16 of 60 PageID: 16




             Understanding the capital required to support the underwriting
              portfolio and individual contracts;

             Monitoring and managing exposure by line of business and
              geographic concentration;

             Monitoring and       limiting   catastrophe   aggregates   and
              concentrations;

             Monitoring and managing operational risks across the
              organization; and

             Identifying, monitoring and managing emerging risks as they
              develop.

      Our Enterprise Risk Management (“ERM”) Committee, which
      consists of members of the Company’s executive management,
      focuses primarily on identifying correlations among our primary
      categories of risk, developing metrics to assess our overall risk
      appetite, establish appropriate risk parameters and tolerances,
      performing an annual risk assessment and continually reviewing
      factors that may impact our organizational risk. This risk
      governance structure is complemented by our internal audit
      department, which assesses the adequacy and effectiveness of our
      internal control systems and coordinates risk-based audits and
      compliance reviews and other specific initiatives to evaluate and
      address risk within targeted areas of our business. Our ERM is
      dynamic, with periodic updates being made to reflect
      organizational processes, as well as staying current with changes
      within our industry and the global economic environment.

      43.      Similarly, the 2013 10-K represented that Maiden utilized a robust,

disciplined and client-focused underwriting risk management system that relied on

detailed actuarial data and independent analyses of the underlying policies the




                                         16
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 17 of 60 PageID: 17



Company reinsured as overseen by the Company’s CEO, defendant Raschbaum.

The 2013 10-K stated in pertinent part as follows:

      Underwriting Risk Management

      Internal underwriting controls are established by our underwriting
      executives who are the Chief Underwriting Officer of Maiden
      Bermuda, and the President of Maiden US, working in close
      coordination with our Chief Executive Officer. Underwriting
      authority is delegated to the managers in each business segment and
      to underwriters in accordance with prudent practice and an
      understanding of each underwriter’s capabilities. Our policy is to
      grant each underwriting team a specified limit, consistent with our
      operating guidelines. Our targeted performance goals and guidelines
      are regularly reviewed by management to reflect changes in market
      conditions, interest rates, capital requirements and market-expected
      returns.

      We have a disciplined approach to underwriting and risk
      management that relies heavily upon the collective underwriting
      expertise of our management and staff. This expertise is in turn guided
      by the following underwriting principles:

          we will underwrite and accept only those risks we know and
           understand;

          we will perform our own independent pricing and risk review
           on all risks we accept; and

          we will accept only those risks that are expected to earn a risk-
           adjusted return on capital commensurate with the risk they
           present.

      Before we review any program proposal, we consider the
      appropriateness of the client, including the quality of its
      management, its financial stability and its risk management
      strategy. In addition, we require each program to include significant
      information on the nature of the perils to be included and detailed
      exposure and loss information, including rate changes and changes in

                                        17
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 18 of 60 PageID: 18



      underwriting and claims handling guidelines over time. We often
      conduct an on-site audit of the client’s operations prior to quoting. If a
      program meets our underwriting criteria, we then develop a proposal
      which contemplates the prospective client’s needs, that account’s
      risk/reward profile, as well as our corporate risk objectives. We have
      fully integrated our internal claims, underwriting and pricing actuarial
      staff into the underwriting and decision making process. We use in-
      depth actuarial, claims and exposure analyses to evaluate contracts
      prior to quoting. We underwrite and accept property and casualty
      reinsurance business, accident and health reinsurance business and
      certain specialty property insurance business. In general, we seek to
      underwrite reinsurance business that historically is lower in
      volatility and more predictable than other classes of reinsurance
      business such as catastrophe reinsurance, which we generally seek to
      avoid. As part of our risk management process, we seek to identify
      those casualty and specialty exposures that are most likely to be
      simultaneously influenced by significant events. These exposures are
      then jointly tracked to ensure that we do not develop an excessive
      accumulation of exposure to that particular type of event.

      44.   The 2013 10-K also stated that Maiden determined the amount of

appropriate loss reserves by “using prudent actuarial methods after reviewing all

information known to us at the date they are recorded.”

      45.   In particular, the 2013 10-K highlighted the dependability and

reliability of Maiden’s AmTrust Reinsurance segment, stating that the “the

underlying experience of the book has significant seasoning” and that extra

precautions had been taken to properly assess risks related to relatively new parts

of the business. Likewise, the 2013 10-K stated that Maiden’s “actuarial analysis

of [the AmTrust Reinsurance] book of business is more refined in that it utilizes a

combination of monthly and quarterly data instead of contract period data in



                                         18
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 19 of 60 PageID: 19



totality.” The 2013 10-K also stated that “the refinement of the data . . . allows for

greater use of the loss development method earlier on in the maturity of the book

than would ordinarily occur.”

      46.    The statements by defendants detailed in ¶¶ 40-45 are referred to

herein as the “10-K Underwriting and Risk Control Statements.”

      47.    The 2013 10-K was signed by and contained certifications of

defendants Raschbaum and Marshaleck stating that the financial information

contained in the 2013 10-K was accurate and disclosed any material changes to the

Company’s internal control over financial reporting and “fairly present[ed] in all

material respects the financial condition, results of operations and cash flows of”

Maiden.

      48.    On May 12, 2014, Maiden filed a quarterly report on Form 10-Q with

the SEC for the quarter ended March 31, 2014 (the “Q1 2014 10-Q”). For the

quarter, Maiden reported operating earnings of $25.6 million, net premiums written

of $709.9 million, a net loss ratio of 67.0% and that its reserve for loss and LAE

had increased by 4.9% year-over-year.

      49.    The Q1 2014 10-Q stated that Maiden “specialize[s] in reinsurance

solutions that optimize financing by providing coverage within the more

predictable and actuarially credible lower layers of coverage and/or reinsuring

risks that are believed to be lower hazard, more predictable and generally not



                                         19
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 20 of 60 PageID: 20



susceptible to significant claims from natural catastrophes.” The Q1 2014 10-Q

also stated that Maiden “continue[s] to maintain [its] adherence to disciplined

underwriting by declining business when pricing, terms and conditions do not

meet [its] underwriting and pricing standards.” These statements by defendants are

referred to herein as the “10-Q Underwriting and Risk Control Statements.”

      50.     The Q1 2014 10-Q was signed by and contained certifications of

defendants Raschbaum and Marshaleck stating that the financial information

contained in the Q1 2014 10-Q was accurate and “fairly present[ed] in all material

respects the financial condition, results of operations and cash flows of” Maiden.

      51.     On August 11, 2014, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2014 (the “Q2 2014 10-Q”). For the

quarter, Maiden reported operating earnings of $28.2 million, net premiums written

of $540.9 million, a net loss ratio of 65.7% and that its reserve for loss and LAE

had increased by 2.3% year-over-year. In addition, the Q2 2014 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      52.     The Q2 2014 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q2 2014 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.



                                         20
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 21 of 60 PageID: 21



      53.    On November 10, 2014, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended September 30, 2014 (the “Q3 2014 10-Q”). For

the quarter, Maiden reported operating earnings of $29.3 million, net premiums

written of $605.5 million, a net loss ratio of 67.2% and that its reserve for loss and

LAE had increased by 17% year-over-year.           In addition, the Q3 2014 10-Q

contained substantially the same representations as the 10-Q Underwriting and

Risk Control Statements.

      54.    The Q3 2014 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q3 2014 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      55.    On March 13, 2015, Maiden filed an annual report on Form 10-K with

the SEC for the fiscal fourth quarter and year ended December 31, 2014 (the “2014

10-K”). For the quarter, Maiden reported operating earnings of $34.6 million and

net premiums written of $601.9 million. For 2014, Maiden reported operating

earnings of $117.7 million and net premiums written of $2.5 billion. During 2014,

the Company recorded estimated net adverse development on prior year loss

reserves of $18.8 million, or 1.0%, of prior year net loss and LAE reserves. In

addition, the 2014 10-K contained substantially similar representations as the 10-K

Underwriting and Risk Control Statements.



                                         21
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 22 of 60 PageID: 22



      56.     The 2014 10-K was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the 2014 10-K was accurate and “fairly present[ed] in all material respects the

financial condition, results of operations and cash flows of” Maiden.

      57.     On May 11, 2015, Maiden filed a quarterly report on Form 10-Q with

the SEC for the quarter ended March 31, 2015 (the “Q1 2015 10-Q”). For the

quarter, Maiden reported operating earnings of $26.6 million, net premiums written

of $797.0 million, a net loss ratio of 64.8% and that its reserve for loss and LAE

had increased by 7.4% year-over-year. In addition, the Q1 2015 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      58.     The Q1 2015 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q1 2015 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      59.     On August 10, 2015, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2015 (the “Q2 2015 10-Q”). For the

quarter, Maiden reported operating earnings of $28.4 million, net premiums written

of $629.6 million, a net loss ratio of 67.8% and that its reserve for loss and LAE

had increased by 18.2% year-over-year. In addition, the Q2 2015 10-Q contained



                                         22
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 23 of 60 PageID: 23



substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      60.     The Q2 2015 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q2 2015 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      61.     On November 9, 2015, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended September 30, 2015 (the “Q3 2015 10-Q”). For

the quarter, Maiden reported operating earnings of $25.8 million, net premiums

written of $599.2 million, a net loss ratio of 67.2% and that its reserve for loss and

LAE had increased by 11.1% year-over-year. In addition, the Q3 2015 10-Q

contained substantially the same representations as the 10-Q Underwriting and

Risk Control Statements.

      62.     The Q3 2015 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q3 2015 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      63.     On March 1, 2016, Maiden filed an annual report on Form 10-K with

the SEC for the fiscal fourth quarter and year ended December 31, 2015 (the “2015

10-K”). For the quarter, Maiden reported operating earnings of $26.4 million and



                                         23
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 24 of 60 PageID: 24



net premiums written of $488.4 million. For 2015, Maiden reported operating

earnings of $107.2 million and net premiums written of $2.5 billion. During 2015,

the Company recorded estimated net adverse development on prior year loss

reserves of $74.9 million, or 3.3%, of prior year net loss and LAE reserves,

compared to net unfavorable development of $18.8 million, or 1.0%, in 2014 and

net favorable development of $1.4 million, or 0.1%, in 2013. In addition, the 2015

10-K contained substantially similar representations as the 10-K Underwriting and

Risk Control Statements.

      64.      Moreover, the 2015 10-K contained additional representations that

Maiden utilized comprehensive and robust risk management systems, procedures

and controls to ensure that risks were accurately assessed and accounted for on an

ongoing basis. For example, the 2015 10-K stated in pertinent part:

      Our Enterprise Risk Management (“ERM”) Committee monitors and
      oversees the risk environment and provides direction to mitigate, to an
      acceptable level, the most significant and material risks that may
      adversely affect the Company’s ability to achieve its goals. The
      Committee facilitates a culture of continuous improvement of the
      Company’s capabilities around managing its strategic risks. The
      ERM Committee establishes appropriate risk parameters and
      tolerances, performs risk assessments, continually reviews factors that
      may impact our organizational risk and develops and implements
      strategies and action plans to mitigate key risks.

      Maiden’s ERM program is designed to achieve the following:

             Establish a process to assess strategies and business decisions
              on a risk/reward basis;


                                         24
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 25 of 60 PageID: 25




         Establish a risk governance structure with clearly defined roles
          and responsibilities;

         Identify and assess all material risks from internal and external
          sources;

         Manage risks within Maiden’s risk appetite; and

         Effective review and reporting of major loss events.

     Specific risk management practices that have been or are being
     developed to meet our risk management goals include:

         Scenario/stress testing to assess the level of a specific risk and
          mitigation effects;

         Setting risk tolerances that we use to monitor and limit risk;

         Tracking expected portfolio volatility over time;

         Identifying risk mitigation opportunities and implementing
          them as appropriate;

         Understanding the capital required to support the underwriting
          portfolio and individual contracts;

         Monitoring and managing exposure by line of business and
          geographic concentration;

         Monitoring and        limiting    catastrophe   aggregates       and
          concentrations;

         Monitoring and         limiting    terrorism    aggregates       and
          concentrations;

         Monitoring and managing operational risks across the
          organization;




                                       25
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 26 of 60 PageID: 26




             Monitoring and managing the Company’s exposure to cyber
              threats; and

             Identifying, monitoring and managing emerging risks as they
              develop.

      Maiden’s ERM framework reflects the ‘three lines of defense’
      approach to risk management, which involves risk owners having
      responsibility for identifying and managing risks, the ERM
      Committee providing global tools and policies, and internal audit
      performing independent reviews. The Maiden Board of Directors has
      overall responsibility for oversight of the ERM program.

      65.     The 2015 10-K also stated that the risk management culture at Maiden

flowed from the “top” of the organization and extended “entity wide,” which

allowed the Company to continually review and fine-tune its risk management

processes to ensure their effectiveness. The 2015 10-K stated in pertinent part as

follows:

      Maiden has a strong risk management culture set by the tone at the
      top, the Chief Executive Officer (“CEO”), which is then established
      entity wide through various processes and controls which focus on our
      risk exposures. Maiden continually develops, reviews, and enhances
      these processes which we believe to be necessary to achieve our
      business strategies and objectives within our risk management
      practice.

      There is involvement from all Maiden employees and risk owners are
      required to assist with the identification of risks, creation of
      appropriate responses to risks, and maintain them within the risk
      appetite and tolerances that the ERM Committee believes are
      necessary to achieve our business strategies and objectives.

      The ERM Committee focuses primarily on identifying interactions
      among our primary categories of risk, developing metrics to assess
      our overall risk appetite, establishing appropriate risk parameters and

                                        26
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 27 of 60 PageID: 27



      tolerances, monitoring those tolerances, establishing and determining
      actions, if deemed necessary, in the event of a tolerance breach,
      performing ongoing risk assessment and continually reviewing
      factors that may impact our organizational risk. Maiden’s internal
      audit department assesses the adequacy and effectiveness of our risk
      management framework and mitigating controls and coordinates risk-
      based audits to evaluate and address risk within targeted areas of our
      business.

      This risk governance structure is complemented by our internal audit
      department. The core functions of this department are 1) assess the
      adequacy and effectiveness of our internal control systems; 2)
      coordinates [sic] risk-based audits and compliance reviews; and 3)
      carry out other initiatives to evaluate and address risk within targeted
      areas of our business. Our ERM is dynamic and constantly evolving to
      reflect changes to our organizational processes, global economic
      environment as well as implementing the latest industry standards.

      Our management’s internal ERM efforts are overseen by the
      Company’s Audit Committee. This Committee, comprised solely of
      independent directors, assesses whether management is addressing
      risk issues in a timely and appropriate manner. Internal controls and
      ERM can provide a reasonable but not absolute assurance that our
      control objectives will be met. The possibility of material financial
      loss remains in spite of our ERM efforts.

      66.   Similarly, the 2015 10-K stated that Maiden utilized a robust,

disciplined and client-focused underwriting risk management system that relied on

detailed actuarial data and independent analyses of the underlying policies the

Company reinsured. The 2015 10-K stated in pertinent part:

      Underwriting Risk Management

      Internal underwriting controls are established by our underwriting
      executives who are the Chief Underwriting Officer of Maiden
      Bermuda, and the President of Maiden US, working in close
      coordination with our CEO, our Chief Financial Officer (“CFO”) and

                                        27
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 28 of 60 PageID: 28



      the President of Maiden Bermuda. Underwriting authority is delegated
      to the managers in each business segment and to underwrite in
      accordance with prudent practice and an understanding of each
      underwriter’s capabilities. In accordance with our underwriting
      guidelines, underwriting authorities are delegated to underwriting
      teams as well as individual underwriters. Our targeted performance
      goals and guidelines are regularly reviewed by management to reflect
      changes in market conditions, interest rates, capital requirements and
      market-expected returns.

      67.    In particular, the 2015 10-K highlighted the dependability and

reliability of Maiden’s AmTrust Reinsurance segment, stating that the “majority of

the exposure in the underlying book of business has significant seasoning, and

allows for a significant amount of credibility in using parameters derived from

historical experience to calculate reserve estimates.” Likewise, the 2015 10-K

stated that Maiden’s “actuarial analysis of this book of business is more refined in

that it utilizes a combination of quarterly and annual data instead of contract period

data in totality.” The 2015 10-K also pointed to “[a]dditional data detailing items

such as class of business, state, claim counts, frequency and severity is available,

further enhancing the reserve analysis,” which, “[b]ecause of the refinement of the

data, . . . allows for greater use of the loss development method earlier on in the

maturity of the book than would ordinarily occur.”

      68.    The 2015 10-K was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained




                                         28
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 29 of 60 PageID: 29



in the 2015 10-K was accurate and “fairly present[ed] in all material respects the

financial condition, results of operations and cash flows of” Maiden.

      69.     On May 10, 2016, Maiden filed a quarterly report on Form 10-Q with

the SEC for the quarter ended March 31, 2016 (the “Q1 2016 10-Q”). For the

quarter, Maiden reported operating earnings of $28.3 million, net premiums written

of $792.8 million, a loss ratio of 65% and that its reserve for loss and LAE had

increased by 6.9% year-over-year.      In addition, the Q1 2016 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      70.     The Q1 2016 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q1 2016 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      71.     On August 9, 2016, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2016 (the “Q2 2016 10-Q”). For the

quarter, Maiden reported operating earnings of $28.4 million, net premiums written

of $650.4 million, a loss ratio of 66.8% and that its reserve for loss and LAE had

increased by 2.9% year-over-year.      In addition, the Q2 2016 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.



                                         29
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 30 of 60 PageID: 30



      72.    The Q2 2016 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q2 2016 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      73.    On November 8, 2016, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended September 30, 2016 (the “Q3 2016 10-Q”). For

the quarter, Maiden reported operating earnings of $30.2 million, net premiums

written of $690.7 million, a net loss ratio of 66.6% and that its reserve for loss and

LAE had increased by 4.9% year-over-year.          In addition, the Q3 2016 10-Q

contained substantially the same representations as the 10-Q Underwriting and

Risk Control Statements.

      74.    The Q3 2016 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q3 2016 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      75.    The statements referenced in ¶¶ 39-74 were materially false and

misleading because Defendants made false and/or misleading statements, as well

as failed to disclose material adverse facts about the Company’s business,

operational and compliance policies. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that:       (a) that Maiden lacked



                                         30
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 31 of 60 PageID: 31



adequate underwriting processes and risk management controls necessary to

accurately price its reinsurance policies, set appropriate loss reserves and avoid

excessive losses; (b) that Maiden failed to take steps necessary to properly assess

and cross check the insurance portfolio of AmTrust, its largest client and a related

entity, to ensure that its reinsurance of AmTrust’s portfolio was properly priced

and did not expose the Company to the risk of excessive losses; (c) that Maiden

failed         to     conduct        appropriate        independent         reviews,

actuarial analyses and audits of the policies underlying its AmTrust Reinsurance

segment, which would have revealed that the risk of loss from these policies was

significantly understated; (c) consequently, Maiden was subject to materially

heightened, undisclosed risk of financial loss, reserve charges and diminished

prospects; and (d) as a result, the Company’s statements about its business,

operations, and prospects lacked a reasonable basis.

         76.   In addition, Item 303 of SEC Regulation S-K, 17 C.F.R.

§229.303(a)(3)(ii) (“Item 303”) required the 2013 10-K, 2014 10-K and 2015 10-K

to “[d]escribe any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net

sales or revenues or income from continuing operations.” Defendants’ failure to

disclose that they did not maintain adequate underwriting processes and risk

management controls was a violation of Item 303 because it was a known trend



                                         31
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 32 of 60 PageID: 32



and uncertainty that was likely to, and did, have a material unfavorable impact on

the Company’s revenues and income from continuing operations.

                          The Truth Begins to Emerge

      77.   On February 14, 2017, while auditing firm KPMG LLP (“KPMG”)

was in the midst of an end-of-year audit of AmTrust’s 2016 financial results,

Maiden was forced to disclose a $120 million reserve charge. In a press release

announcing the charge, Maiden stated that the loss reserve charge stemmed

primarily from its commercial auto business, and included a provision to

strengthen reserves as well as adverse developments realized during the fourth

quarter.

      78.   On this news, the price of Maiden common shares declined nearly

10% to close at $17.00 per share on February 15, 2017, on abnormally high

volume of over 1 million shares traded.

      79.   Earlier in 2016, AmTrust had abruptly switched auditors, from BDO

USA LLP (“BDO”) to KPMG. Thus, KPMG was for the first time conducting an

annual audit of AmTrust’s financials. Later, the SEC would suspend three former

BDO accountants for improper conduct with respect to their audit of AmTrust’s

financials. At the time, BDO also served as Maiden’s auditor.

      80.   On February 27, 2017, Maiden issued a press release announcing its

financial results for its fiscal fourth quarter and year ended December 31, 2016.



                                          32
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 33 of 60 PageID: 33



For the quarter, Maiden reported a net loss of $69.7 million and a loss ratio of

84.5%, an approximately 20% year-over-year increase.         As to the previously

announced reserve charge, the release stated that $52 million of the charge

stemmed from Maiden’s AmTrust Reinsurance segment due to adverse

developments in the segment’s commercial auto and general liability lines of

business. In addition, the release stated that another $11.5 million of the charge

stemmed from Maiden’s reinsurance of National General Holdings Corp., another

related insurance company within the Karfunkel insurance empire.

      81.   On February 28, 2017, Maiden held an earnings conference call to

discuss its operations and earnings results. During the conference call, defendants

revealed that the Company’s annual report for fiscal 2016 might be delayed. The

next day, Maiden issued a press release confirming that it would, in fact, be

delaying the filing of its annual report in order to complete an ongoing audit. On

March 2, 2017, Maiden filed with the SEC a request to delay the deadline to file its

annual report on Form NT 10-K.

      82.   On this news, the price of Maiden common stock dropped

significantly on unusually high trading volume. By March 3, 2017, Maiden stock

closed at $15.35 per share, a decline of nearly 7% from the stock’s closing price on

February 27, 2017.




                                        33
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 34 of 60 PageID: 34



       83.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden stock remained artificially

inflated.    Furthermore, on the February 28, 2017 earnings call, defendants

misrepresented the severity and extent of the problems, characterizing the fourth

quarter adverse development as limited to particular lines of business that the

Company was effectively remediating. For example, in her prepared remarks,

defendant Schmitt stated that “[w]e believe we have put these issues behind us.”

Similarly, in his prepared remarks, defendant Raschbaum stated that, “[w]ith regard

to the largest line reinsured, workers’ compensation, we see no significant changes

in risk profile, as AmTrust remains focused on the lower-severity, smaller

commercial accounts.” These statements and others like them were materially false

and misleading when made because, as defendants knew or recklessly disregarded,

Maiden’s failure to maintain adequate underwriting processes and risk management

controls increased the risk of loss across the Company’s portfolio.

       84.    On March 6, 2017, Maiden belatedly filed its annual report on Form

10-K for the fourth quarter and fiscal year ended December 31, 2016 (the “2016

10-K”). The 2016 10-K contained substantially the same false and misleading

statements and failure to make required disclosures about Maiden’s underwriting



                                         34
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 35 of 60 PageID: 35



and risk management practices and processes and the Company’s actions to

appropriately price policies, establish loss and LAE reserves, avoid unexpected

adverse developments and provide predictable results as those contained in the

2015 10-K and detailed in ¶¶ 63-67.

      85.   On March 24, 2017, Maiden announced that its auditor, BDO, had

resigned.

      86.   Then, on April 11, 2017, The Wall Street Journal published an

explosive report entitled “Secret Recordings Play Role in SEC Probe of Insurer

AmTrust.”   The report described how a former BDO employee had covertly

monitored AmTrust personnel and claimed to have uncovered accounting

misconduct that was being carried out through AmTrust’s offshore affiliates.

Specifically, the whistleblower accused AmTrust of overstating its profits and

financial health by understating what it may need to pay policyholders in the

future. The report also stated that the whistleblower claimed to have emails,

secret recordings, AmTrust bank statements and other internal documents

supporting his contentions and had teamed up with a group that had helped expose

the Madoff Ponzi scheme. The report also stated that multiple investigations had

been launched into potential accounting improprieties at AmTrust by the SEC, the

Federal Bureau of Investigation and the New York Department of Financial

Services.



                                      35
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 36 of 60 PageID: 36



      87.    The allegation that AmTrust had understated its policy risks had

negative implications for Maiden. As the Company’s primary source of revenues

was derived from the reinsurance of AmTrust insurance policies, Maiden stood to

suffer substantial losses if those policies paid out unexpectedly large claims.

Furthermore, the allegations cast doubt on the robustness of Maiden’s underwriting

policies and procedures and risk management practices and the sufficiency of its

loss reserves. On this news, the price of Maiden stock dropped once again, falling

8.6% to close at $12.75 per share on April 11, 2017, on abnormally large volume

of 2.8 million shares traded.

      88.    On May 8, 2017, Maiden issued a press release announcing its

financial results for the quarter ended March 31, 2017. For the quarter, Maiden

reported non-GAAP operating earnings of $22.6 million, net premiums written of

$900.5 million and a loss ratio of 67.4%. The release also stated that the aggregate

combined ratio for the quarter was 100.9%, which reflected “the impact of more

conservative initial expected loss ratios for the AmTrust master quota share as well

as higher than anticipated losses in the quarter from select casualty lines.”

      89.    The next day, Maiden held an earnings conference call to discuss its

operations and earnings results. In his prepared remarks, defendant Raschbaum

stated that Maiden had recorded “more conservative initial loss picks for the most

recent underwriting year” and had experienced “a modestly higher-than-anticipated



                                          36
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 37 of 60 PageID: 37



level of loss activity from prior periods.” He went on to explain, “Maiden realized

total net adverse development from prior years of approximately $17 million for the

quarter, with around 2/3 emanating from the AmTrust segment and 1/3 from

Diversified.”

      90.    On this news, the price of Maiden common stock declined over 7% to

close at $10.95 per share on May 9, 2017, on abnormally high volume of 1.6

million shares traded.

      91.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, on the May 9, 2017 earnings call, defendants

misrepresented the severity and extent of the problems, characterizing the first

quarter adverse development as limited to particular lines of business that the

Company was effectively remediating and, further, that the results demonstrated a

turnaround from the Company’s fourth quarter problems. For example, in his

prepared remarks, defendant Raschbaum stated that the “results during the first

quarter of 2017 have improved significantly” since the prior quarter.         This

statement and others like it were materially false and misleading when made

because, as defendants knew or recklessly disregarded, Maiden’s failure to



                                        37
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 38 of 60 PageID: 38



maintain adequate underwriting processes and risk management controls increased

the risk of loss across the Company’s portfolio and such failures had not been

remediated.

      92.     On August 8, 2017, Maiden issued a press release announcing its

financial results for the quarter ended June 30, 2017. For the quarter, Maiden

reported a net loss of $22.4 million and a loss ratio of 74.1%. In addition, the

Company reported a net adverse development of $56 million for the quarter, $29.4

million of which stemmed from Maiden’s AmTrust Reinsurance segment. The

press release further disclosed that the new loss developments were not related to

the prior loss trends, thereby revealing that the problems were more widespread

across the Company’s portfolio than previously disclosed.

      93.     The next day, Maiden held an earnings conference call to discuss its

operating and earnings results. During the call, defendants stated that the adverse

loss developments stemmed from underwriting years going all the way back to

2011 and negatively impacted a significant portion of the Company’s portfolio,

including its most important business lines in the AmTrust Reinsurance segment,

workers compensation and general liability. Analysts responded with frustration

on the call, with one noting “investor concerns” about Maiden’s underwriting

“process” in light of the two reserve charges in three quarters.




                                         38
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 39 of 60 PageID: 39



      94.    On this news, the price of Maiden common stock plummeted 26.7%

to close at $7.73 per share on August 9, 2017, on abnormally high volume of 2.1

million shares traded.

      95.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, on the August 9, 2017 earnings call, defendants

misrepresented the severity and extent of the problems, characterizing the adverse

developments as a one-off issue that had been remediated and did not signal risks

across the larger portfolio. For example, in his prepared remarks, defendant

Raschbaum sought to reassure investors that there was no “systemic underlying

issue across the entire portfolio” and that the Company had “responded

appropriately to the elevated claims activity and latency in the quarter.” He

continued: “Notwithstanding the adverse development, we’ve continued to enjoy

growth in invested asset, strong cash flow and overall growth in gross and net

premiums written. Despite the adverse development, our balance sheet remains

strong with only a modest drop in second quarter book value from $12.19 per

share to $11.95 per share.” Later, in response to an analyst question, defendant

Raschbaum represented that “[t]he issues in this quarter are pretty unique to the



                                        39
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 40 of 60 PageID: 40



quarter.” This statement and others like it were materially false and misleading

when made because, as defendants knew or recklessly disregarded, the

improperly priced risk in Maiden’s portfolio was not unique to the quarter and the

Company was poised to suffer additional losses in diverse portions of its portfolio.

      96.    On November 8, 2017, Maiden issued a press release announcing its

financial results for the quarter ended September 30, 2017.        For the quarter,

Maiden reported a net loss of $63.6 million and a loss ratio of 81.6%. In addition,

the Company reported a net adverse development of $77.7 million, once again

primarily emanating from the Company’s AmTrust Reinsurance segment.

      97.    On this news, the price of Maiden common stock plummeted 21.7%

to close at $6.58 per share on November 9, 2017, on abnormally high volume of

2.5 million shares traded.

      98.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, during a November 9, 2017 earnings call to

discuss the results, defendants misrepresented the severity and extent of the

problems, characterizing the adverse developments as a one-off issue that had been

remediated and did not signal risks across the larger portfolio. For example, in his



                                         40
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 41 of 60 PageID: 41



prepared remarks, defendant Raschbaum highlighted “a number of favorable

trends” that he claimed “will ultimately strengthen returns as we return to more

stable underwriting results,” stating in pertinent part:

      Overall, the impact of the prior period development and the cat
      losses do mask a number of favorable trends observed in the
      quarter, including a continued strengthening of our investment
      earnings, strong growth in our Diversified segment emanating from
      both our U.S. platform and our international insurance services brand
      and insurance solutions business, primarily in Europe, growth in
      unrealized gains, solid growth in invested assets and reduced share
      count reflecting active share repurchases in the quarter. These
      continuing trends will ultimately strengthen returns as we return to
      more stable underwriting results.

      99.    These statements and others like them were materially false and

misleading when made because, as defendants knew or recklessly disregarded,

Maiden’s failure to maintain adequate underwriting processes and risk

management controls across its portfolio was leading to increasing losses, not an

imminent return to “stable underwriting results.”

      100. On February 27, 2018, Maiden issued a press release announcing its

financial results for the quarter and year ended December 31, 2017. For the

quarter, Maiden reported a net loss of $133.6 million and a loss ratio of 93.1%. In

addition, the Company reported a net adverse development of $171 million

stemming from the Company’s workers’ compensation line of its AmTrust

Reinsurance segment and from two accounts in its commercial auto line of




                                          41
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 42 of 60 PageID: 42



business within the Diversified Reinsurance segment.           The Company also

announced it was actively considering strategic initiatives.

      101. On this news, the price of Maiden common stock fell 16.7% to close

at $6.00 per share on February 28, 2018, on abnormally high volume of 2.5 million

shares traded.

      102. However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, during a February 28, 2018 earnings call to

discuss the results, defendants misrepresented the severity and extent of the

problems, characterizing the adverse developments as having been remediated by

an improvement in underwriting processes and representing that Maiden would

turn the corner in the coming quarters. For example, defendant Raschbaum stated

in pertinent part:

      Notwithstanding the impact of loss development, there are a number
      of favorable trends, which we believe will benefit performance in
      2018. Strategically, we believe that we are on track to see profitable
      growth in our Diversified portfolio in 2018.

                                        ***

      As we look ahead to 2018, we believe the steps taken in the fourth
      quarter position Maiden for a return to profitability. While there can
      always be some level of variation in loss emergence, we do not expect

                                         42
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 43 of 60 PageID: 43



      anything of the magnitude of the actions we’ve taken in the fourth
      quarter. Going forward, we’re focused on returning to more stable
      underwriting performance and overall profitable results. We believe
      that even with modest underwriting profitability, our ability to
      produce double-digit returns on equity and strong premiums per share
      for our shareholders is realistic.

      103. Following this conference call, defendants continued to make

materially false and misleading statements and concealed the extent of the poor

policies that Maiden had underwritten. For example, on May 9, 2018, Maiden

issued a press release announcing its financial results for the quarter ended March

31, 2018. The Company reported a modest return to profitability for the quarter,

claiming it had generated $13.7 million in net income. Defendant Raschbaum was

quoted in the release as stating that the quarterly results were a harbinger of

sustained improvement:

      We are pleased to start the year with a profitable first quarter.
      Underwriting results primarily reflect the impact of higher initial
      current year loss ratios, a modest level of adverse development and
      higher G&A expenses. Revenue in the quarter was influenced by a
      continued moderation of premium from our largest client, AmTrust,
      and in the Diversified segment from several accounts terminated over
      the last 12 months. Business development in the quarter was strong
      across the Diversified segment which should favorably impact future
      quarters. We remain committed to maintaining disciplined
      underwriting and enhancing profitability.

      104. These statements and others like them were materially false and

misleading when made because, as defendants knew or recklessly disregarded,

Maiden was on the brink of suffering catastrophic losses because of its failure to



                                        43
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 44 of 60 PageID: 44



maintain adequate underwriting processes and risk management controls

throughout the Class Period.

       105. On August 9, 2018, Maiden issued a press release announcing its

financial results for the quarter ended June 30, 2018. The release revealed that

Maiden had not turned the corner, but rather had continued to sustain losses,

suffering a net loss of $5.9 million for the quarter. The release disclosed that

Maiden had suffered an adverse prior year loss development of $28.4 million in its

AmTrust Reinsurance segment and $8 million in its Diversified Reinsurance

segment, even as the Company’s revenues shrank due to lost business from

AmTrust. The release also stated that defendants Raschbaum and Schmitt would

be retiring.

       106. On this news, the price of Maiden common stock fell 41.3% to close

at $4.40 per share on August 9, 2018, on abnormally high volume of 2.5 million

shares traded.

       107. Shortly thereafter, in a series of announcements, Maiden disclosed

that it had entered into a number of agreements to sell a large portion of its

business to competitors, effectively divesting the Company’s U.S. reinsurance

treaty operations.   After these divestures, Maiden was left with significantly

reduced business.




                                       44
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 45 of 60 PageID: 45



      108. Then, on November 9, 2018, Maiden issued a press release

announcing its financial results for the quarter ended September 30, 2018. The

release disclosed that the Company had sustained a massive $308.8 million net loss

during the quarter. The Company revealed that it had suffered a $210.4 million

adverse prior year loss development in just its AmTrust segment. The release also

revealed that the sale of Maiden’s business assets had resulted in an impairment

loss of $74.2 million, providing further confirmation that Maiden had dramatically

overstated the value of its book of business.

      109. On this news, the price of Maiden common stock fell 31.8% to close

at $2.40 per share on November 12, 2018 (the next trading day), on abnormally

high volume of 2.9 million shares traded.

      110. On January 3, 2019, Maiden announced that it had amended its quota

share agreement with AmTrust, which would result in Maiden returning

approximately $700 million in gross unearned premium to AmTrust. Rather than a

return to profitability, the shoddy underwriting practices of Maiden, in particular

with respect to related-party AmTrust, had eviscerated the value of the Company

and left the Company’s shareholders holding the bag.         In addition, Maiden

disclosed that, as part of its renegotiated deal, the Company had agreed to pay an

additional five points of ceding commission to AmTrust for a dramatically

slimmed down book of business. Typically, cedants that inflict heavy losses on



                                         45
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 46 of 60 PageID: 46



their reinsurers are obliged to offer significant reductions in ceding commissions.

Maiden’s acceptance of an even worse deal with an entity that had just caused it to

suffer hundreds of millions of dollars in losses, rather than simply terminating the

agreement, evidences the improper extent to which Maiden was improperly

beholden to AmTrust, its largest and most important client.

      111. As of January 4, 2019, Maiden common stock was trading at just

$1.62 per share, more than 90% below the Class Period high of $18.85 per share.

      112. As a result of defendants’ wrongful acts and omissions, plaintiff and

the Class (as defined below) purchased Maiden securities at artificially inflated

prices and suffered significant losses and were damaged thereby.

                              NO SAFE HARBOR

      113. Defendants’ “Safe Harbor” warnings accompanying Maiden’s

reportedly forward-looking statements (“FLS”) issued during the Class Period

were ineffective to shield those statements from liability. Because most of the

false and misleading statements related to existing facts or conditions, the Safe

Harbor has no applicability. To the extent that known trends should have been

included in the Company’s financial reports prepared in accordance with Generally

Accepted Accounting Principles (“GAAP”), they are excluded from the protection

of the statutory Safe Harbor. 15 U.S.C. §78u-5(b)(2)(A).




                                        46
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 47 of 60 PageID: 47



      114. The defendants are also liable for any false or misleading FLS pleaded

because, at the time each FLS was made, the speaker knew the FLS was false or

misleading and the FLS was authorized and/or approved by an executive officer

and/or director of Maiden who knew that the FLS was false. In addition, the FLS

were contradicted by existing undisclosed material facts that were required to be

disclosed so that the FLS would not be misleading. Finally, most of the purported

“Safe Harbor” warnings were themselves misleading because they warned of

“risks” that had already materialized or failed to provide any meaningful

disclosures of the relevant risks.

                  ADDITIONAL SCIENTER ALLEGATIONS

      115. As alleged herein, defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the

Company were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly

and substantially participated or acquiesced in the issuance or dissemination of

such statements or documents and actions intended to manipulate the market price

of Maiden securities, as primary violations of the federal securities laws. As set

forth elsewhere herein in detail, defendants, by virtue of their receipt of

information reflecting the true facts regarding Maiden, their control over, and/or

receipt or modification of Maiden’s allegedly materially misleading misstatements



                                       47
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 48 of 60 PageID: 48



and/or their associations with the Company which made them privy to confidential

proprietary information concerning Maiden, participated in the fraudulent scheme

alleged herein.

      116. The adverse developments at issue also impacted the Company’s most

important revenue streams and derived from its most important customer,

AmTrust, with whom Maiden is closely related.             Furthermore, Maiden has

expressly stated that the Company’s risk management and underwriting processes

began with and were overseen by the Individual Defendants as the Company’s top

executives during the Class Period and, further, that these processes involved

extremely detailed analyses of the policies underlying Maiden’s reinsurance

contracts.   As such, the Individual Defendants knew or were reckless in not

knowing of the undisclosed facts detailed herein.

                               LOSS CAUSATION

      117. During the Class Period, as detailed herein, defendants engaged in a

scheme to deceive the market and a course of conduct that artificially inflated the

price of Maiden securities and operated as a fraud or deceit on purchasers of

Maiden securities. As detailed above, when the truth about Maiden’s misconduct

was revealed over time, the value of the Company’s stock declined precipitously as

the prior artificial inflation no longer propped up the stock’s price. The declines in

the price of Maiden securities were the direct result of the nature and extent of



                                         48
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 49 of 60 PageID: 49



defendants’ fraud finally being revealed to investors and the market. The timing

and magnitude of the share price declines negate any inference that the losses

suffered by plaintiff and other members of the Class were caused by changed

market conditions, macroeconomic or industry factors or Company-specific facts

unrelated to the defendants’ fraudulent conduct. The economic loss, i.e., damages,

suffered by plaintiff and other Class members was a direct result of defendants’

fraudulent scheme to artificially inflate the price of the Company’s stock and the

subsequent significant decline in the value of the Company’s stock when

defendants’ prior misrepresentations and other fraudulent conduct were revealed.

      118. At all relevant times, defendants’ materially false and misleading

statements or omissions alleged herein directly or proximately caused the damages

suffered by plaintiff and other Class members. Those statements were materially

false and misleading through their failure to disclose a true and accurate picture of

Maiden’s business, operations and financial condition, as alleged herein.

Throughout the Class Period, defendants issued materially false and misleading

statements and omitted material facts necessary to make defendants’ statements not

false or misleading, causing the price of Maiden securities to be artificially inflated.

Plaintiff and other Class members purchased Maiden stock at those artificially

inflated prices, causing them to suffer damages as complained of herein.




                                          49
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 50 of 60 PageID: 50




               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      119. This is a class action on behalf of all purchasers of Maiden securities

during the Class Period who were damaged thereby (the “Class”). Excluded from

the Class are defendants and their families, the officers and directors of the

Company, at all relevant times, members of their immediate families, and their

legal representatives, heirs, successors or assigns, and any entity in which

defendants have or had a controlling interest.

      120. Common questions of law and fact predominate and include: (a)

whether defendants violated the Exchange Act; (b) whether defendants omitted

and/or misrepresented material facts; (c) whether defendants knew or recklessly

disregarded that their statements were false; (d) whether the price of Maiden

securities was artificially inflated during the Class Period; and (e) the extent of and

appropriate measure of damages.

      121. The members of the Class are so numerous that joinder of all

members is impracticable. Throughout the Class Period, Maiden common shares

were actively traded on the NASDAQ. These shares are held by hundreds or

thousands of individuals located geographically throughout the country.

      122. Plaintiff’s claims are typical of those of the Class. Prosecution of

individual actions would create a risk of inconsistent adjudications. Plaintiff will




                                          50
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 51 of 60 PageID: 51



adequately protect the interests of the Class. A class action is superior to other

available methods for the fair and efficient adjudication of this controversy.

      123. Plaintiff will rely, in part, upon the presumption of reliance

established by the fraud-on-the-market doctrine. At all relevant times, the market

for Maiden securities was an efficient market for the following reasons, among

others:

              (a)   Maiden stock met the requirements for listing and was listed

and actively traded on the NASDAQ, a highly efficient and automated market;

              (b)   according to the Company’s Form 10-Q, filed on November 9,

2018, the Company had approximately 82.9 million common shares outstanding as

of November 2, 2018, demonstrating a very active and broad market for Maiden

securities;

              (c)   Maiden was qualified to file a less comprehensive Form S-3

registration statement with the SEC that is reserved, by definition, to well-

established issuers for whom less scrutiny is required;

              (d)   as a regulated issuer, Maiden filed periodic public reports with

the SEC;

              (e)   Maiden regularly communicated with public investors via

established    market   communication      mechanisms,      including   the      regular




                                         51
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 52 of 60 PageID: 52



dissemination of press releases on national circuits of major newswire services, the

Internet and other wide-ranging public disclosures; and

             (f)    unexpected material news about Maiden was rapidly reflected

in and incorporated into the Company’s stock price during the Class Period.

      124. As a result of the foregoing, the market for Maiden securities

promptly digested current information regarding Maiden from publicly available

sources and reflected such information in Maiden stock price.          Under these

circumstances, all purchasers of Maiden securities during the Class Period suffered

similar injury through their purchases of Maiden securities at artificially inflated

prices, and a presumption of reliance applies.

      125. Alternatively, Plaintiff and the members of the Class are entitled to

the presumption of reliance established by the Supreme Court in Affiliated Ute

Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972),

as Defendants omitted material information in their Class Period statements in

violation of a duty to disclose such information, as detailed above.

                                      COUNT I

          For Violation of §10(b) of the Exchange Act and Rule 10b-5
                            Against All Defendants

      126. Plaintiff repeats and realleges each and every allegation contained

above as is fully set forth herein.




                                         52
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 53 of 60 PageID: 53



      127. During the Class Period, defendants disseminated or approved the

false or misleading statements specified above, which they knew or recklessly

disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

      128. Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in

that they, directly and indirectly, by the use of the means or instrumentality of

interstate commerce, the mails or facility of a national securities exchange:

             (a)   employed devices, schemes and artifices to defraud;

             (b)   made untrue statements of material fact or omitted to state

material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or

             (c)   engaged in acts, practices and a course of business that operated

as a fraud or deceit upon plaintiff and others similarly situated in connection with

their purchases of Maiden securities during the Class Period.

      129. Plaintiff and the Class have suffered damages in that, in reliance on

the integrity of the market, they paid artificially inflated prices for Maiden

securities. Plaintiff and the Class would not have purchased Maiden securities at

the prices they paid, or at all, if they had been aware that the market price had been

artificially and falsely inflated by defendants’ misleading statements.



                                         53
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 54 of 60 PageID: 54



      130. By virtue of the foregoing, defendants have violated § 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

      131. As a direct and proximate result of defendants’ wrongful conduct,

plaintiff and the other members of the Class suffered damages in connection with

their purchases of Maiden securities during the Class Period.

                                      COUNT II

                   For Violation of §20(a) of the Exchange Act
                             Against All Defendants

      132. Plaintiff repeats and realleges each and every allegation contained

above as is fully set forth herein.

      133. During the Class Period, defendants acted as controlling persons of

Maiden within the meaning of § 20(a) of the Exchange Act. By virtue of their

share ownership, executive and Board positions and stock ownership, and their

culpable participation, as alleged above, the Individual Defendants had the power

to influence and control and did, directly or indirectly, influence and control the

decision making of the Company, including the content and dissemination of the

various statements plaintiff contends were false and misleading as detailed herein.

      134. The Individual Defendants were provided with or had unlimited

access to the Company’s internal reports, press releases, public filings and other

statements alleged by plaintiff to be misleading prior to or shortly after these

statements were issued and had the ability to prevent the issuance of the statements

                                         54
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 55 of 60 PageID: 55



or cause them to be corrected. In particular, the Individual Defendants had direct

involvement in and responsibility over the day-to-day operations of the Company

and, therefore, are presumed to have had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein.

      135. Maiden controlled the Individual Defendants and its other officers and

employees.

      136. By reason of such wrongful conduct, defendants are liable pursuant to

§ 20(a) of the Exchange Act.

      137. As a direct and proximate result of these defendants’ wrongful

conduct, plaintiff and the other members of the Class suffered damages in

connection with their purchases of the Company’s securities during the Class

Period.

                               PRAYER FOR RELIEF

      WHEREFORE, plaintiff prays for judgment as follows:

      A.     Determining that this action is a proper class action, designating

plaintiff as Lead Plaintiff and certifying plaintiff as a Class representative under

Rule 23 of the Federal Rules of Civil Procedure and plaintiff’s counsel as Lead

Counsel;

      B.     Awarding compensatory damages in favor of plaintiff and the other

Class members against all defendants, jointly and severally, for all damages



                                           55
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 56 of 60 PageID: 56



sustained as a result of defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon;

      C.     Awarding plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      D.     Awarding such other and further relief as the Court may deem just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: March 7, 2019
                                           Respectfully submitted,
                                           POMERANTZ LLP


                                           /s/ Jonathan Lindenfeld
                                           Jonathan Lindenfeld
                                           Jeremy A. Lieberman*
                                           J. Alexander Hood II*
                                           600 Third Avenue, 20th Floor
                                           New York, New York 10016
                                           Telephone: (212) 661-1100
                                           Facsimile: (212) 661-8665
                                           Email: jalieberman@pomlaw.com
                                                  ahood@pomlaw.com
                                                  jlindenfeld@pomlaw.com

                                           POMERANTZ LLP
                                           Patrick V. Dahlstrom*
                                           10 South La Salle Street, Suite 3505
                                           Chicago, Illinois 60603
                                           Telephone: (312) 377-1181
                                           Facsimile: (312) 377-1184
                                           Email: pdahlstrom@pomlaw.com

                                           56
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 57 of 60 PageID: 57




                                      BRONSTEIN, GEWIRTZ
                                      & GROSSMAN, LLC
                                      Peretz Bronstein
                                      60 East 42nd Street, Suite 4600
                                      New York, NY 10165
                                      Telephone: (212) 697-6484
                                      Facsimile: (212) 697-7296
                                      Email: peretz@bgandg.com

                                      Attorneys for Plaintiff




                                    57
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 58 of 60 PageID: 58




                                                          CERTIFICATION PURSUANT

                                                     TO FEDERAL SECURITIES LAWS




        1.    I, _-,Jc:",-,<CI'-!(,..c!.{..!..J=-.r.ELL!..'---.:'Z>:!::'           U-f..1_-+_I'_¥'____, make this declaration pursuant to
                                                                    :::....=rP:.....::
                                                                                         I

Section 27(a)(2) ofthe Securities Act of 1933 ("Securities Act") and/or Section 21 D(a)(2) of the Securities

Exchange Act of 1934 ("Exchange Act") as amended by the Private Securities Litigation Reform Act of 1995.

        2. I have reviewed II Complaint against Maiden Holdings, Ltd. ("Maiden" or the "Company")


and, authorize the filing ofa comparable complaint on my behalf.



        3. I did not purchase or acquire Maiden seclIrities at the direction of plaintiffs' cOllnsel or in order to

participate in any private action arising under the Securities Act or Exchange Act.

        4. I am willing to serve as a representative party 011 behalf of a Class of investors who purchased or

acquired Maiden securities during the class period, including providing testimony at deposition and trial, if

necessary, I understand that th~ Court has the authority to select the most adequate lead plaintiff in this action,

        5. To the best of my current knowledge, the attached sheet lists all of my transactions in Maiden

securities during the Claqs Period as specitied in the Complaint.

        6. During the three-year period pr"".ding the date on which this Certifi"ation is signed, I have not

sought to serve as a representa(iv~ party on behalf of a class under the federal securities laws.

        7.   I agree not to accept any payment for serving a~ a representative party on behalf oflhe class as set

forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses

directly relating to the representation of the class as ordered or approved by the Court.
 Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 59 of 60 PageID: 59




      8. I declare under penalty of perjury that the foregoing is tme and correct.



Executed   _-.:..t"';;/I--!..-I-.-J!'-..,/,-I,---q,--_~
                   (ifat;)       ,




                                                          (Type or Print Name)
Case 1:19-cv-08105-RMB-JS Document 1 Filed 03/07/19 Page 60 of 60 PageID: 60



 Maiden Holdings, Ltd. (MHLD/ MHLA)                                               Dougan, John

                                      List of Purchases and Sales

                                       Purchase                Number of     Price Per
 Ticker Symbol             Date         or Sale                Shares/Unit   Share/Unit

       MHLA              12/8/2017     Purchase                     200      $24.5900
       MHLA              12/8/2017     Purchase                     100      $24.5700
       MHLA              12/8/2017     Purchase                     50       $24.5900
       MHLA              12/8/2017     Purchase                     100      $24.5900
       MHLA              12/8/2017     Purchase                     80       $24.5900
       MHLA             12/14/2017     Purchase                     25       $23.9625
